Citation Nr: 0910424	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active service from July 1951 to August 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the Veteran's claims 
for service connection for a right leg condition, and hearing 
loss.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The Veteran does not have a right leg disability as the 
result of disease or injury that was present during his 
active military service from July 1951 to August 1955.

2.  The Veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service; sensorineural hearing loss is not shown to have been 
manifested to a compensable degree within one year of service 
from July 1951 to August 1955.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
a right leg disability, and hearing loss.  With regard to the 
claim for a right leg disability, he argues that he sustained 
a right leg injury at the same time that he injured his 
lumbar spine.  Service connection is currently in effect for 
a lumbar spine disability.  With regard to the claim for 
hearing loss, he asserts that he has this condition due to 
exposure to engine noise while working near planes during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

The Veteran's service treatment records show that in March 
1955, he complained of a two-year history of intermittent low 
back pain, with no report of trauma.  On X-ray, he was noted 
to have spondylolisthesis (fourth over fifth vertebrae), as 
well as spondylolysis of the fifth lumbar vertebrae.  The 
Veteran's separation examination report, dated in August 
1955, shows that his ears, drums, and lower extremities, were 
clinically evaluated as normal, and notes a history of 
"strained lower t[h]oracic back 1953, while lifting a bomb 
in Korea, not admitted to hospital, and examinee states he 
received no treatment, pain subsided."  His whispered and 
spoken voice tests were 15/15, bilaterally, providing 
evidence against this claim.   

The Board finds that the service treatment records provide 
evidence, overall, against these claims, failing to indicate 
a chronic right leg disorder or hearing loss in service.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1964 and 2008.  This 
evidence includes VA progress notes which show that the 
Veteran complained of lower extremity symptoms in 1989, and 
that he was noted to have diabetes mellitus, with related 
neuropathy, at that time.  VA progress notes and examination 
reports, dated between 1990 and 2002, note complaints that 
included right knee symptoms, as well as right lower 
extremity pain and weakness, and this evidence indicates that 
he used a cane.  A November 2001 X-ray report for the 
bilateral knees contains an impression of "normal."  VA 
progress notes dated beginning in 2001 show treatment for 
hearing loss symptoms, and indicate use of hearing aids.  VA 
progress notes dated in 2003 show continued complaints of 
right lower extremity pain, weakness, and swelling, and 
contain a notation of right knee chondromalacia.  An April 
2004 VA audiometric report indicates that the Veteran has 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  An 
August 2007 VA progress note indicates that the Veteran had 
twisted his right ankle after stepping in a gofer hole; a 
right foot X-ray noted possible gouty arthropathy, soft 
tissue swelling, and no fracture or subluxation.  Other VA 
progress notes, dated as of 2007, show a great deal of 
treatment for diabetes, and indicate that the Veteran used a 
motorized scooter.  

The Veteran's service treatment records do not show treatment 
for right leg, or hearing loss, symptoms, or a diagnosis of a 
right leg disability, or hearing loss.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  The post-service treatment reports show that the 
earliest medical evidence of complaints of any relevant 
symptoms is dated no earlier than 1989.  This is about 34 
years after separation from active duty service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Furthermore, there is no competent evidence showing or 
indicating that the Veteran has a right leg disability that 
is related to his service more than 50 years ago.  

With regard to the claim for hearing loss, the Board has 
considered a VA "addendum" report written by a VA 
physician, E.M.L.S., M.D., dated in November 2001, which 
states, "[The Veteran] lost his hearing when he was in the 
military in 1951-1955; he was exposed to loud engine noises 
without protective gear for his ears."  However, this report 
appears to be an addendum to an October 2001 report, written 
by E.M.L.S., which contains no indication of complaints or 
findings of hearing loss.  Furthermore, Dr. E.M.L.S. is not 
shown to have training in audiology, and her opinion is not 
shown to have been based on a review of the Veteran's C-file, 
or any other detailed and reliable history.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  

To the extent that she indicates that the Veteran had hearing 
loss "when he was in the military," the plain meaning of 
this statement is that hearing loss was present during 
service.  However, this is not corroborated (and, in fact, is 
refuted) by the service treatment reports, nor does she cite 
to any clinical findings in support of her statement.  Given 
the foregoing, this statement is afforded no probative value.

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise to service (this is not in dispute).  The critical 
question, however, is whether this noise exposure caused a 
current hearing problem which manifested decades after 
service.  In this case, the medical evidence is found to 
provide evidence against this claim, indicating a problem 
that began years after service with no connection to service.  
The service and post-service record (as a whole) is found to 
provide highly probative evidence against this claim.  

Finally, there is no competent evidence to show that 
sensorineural hearing loss was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

As a final matter, the Board notes that the Veteran has not 
argued, and there is no competent evidence to show, that 
either of the claimed conditions were caused or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
right leg disability, and hearing loss, are related to 
service many years ago.  When the Veteran's service treatment 
reports are considered in conjunction with the post-service 
medical record (which indicates that the Veteran did not 
receive any relevant treatment during service, and that a 
right leg disability and hearing loss were first shown many, 
many, years after service, and which does not contain 
competent and probative evidence to show or indicate that the 
Veteran has a right leg disability or hearing loss that was 
caused or aggravated by service), the Board finds that the 
medical evidence outweighs the Veteran's contentions that he 
has a right leg disability and hearing loss that are related 
to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in December 2002, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  In April 2008, the 
Veteran was sent a second letter with regard to the claim for 
hearing loss.  

The December 2002 VCAA notice did not precede the 
adjudication of the claims, and it does not appear that this 
notice complied with VA's notice requirements, as set forth 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication, as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's representative's submission, received in February 
2009, shows that these submissions was filed subsequent to 
the May 2004 Statement of the Case, as well as Supplemental 
Statements of the Case, dated in 2006 and 2008, which listed 
all of the relevant criteria for service connection.  This 
submission discussed the medical findings.  This action by 
the Veteran's representative indicates actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process. As both actual knowledge 
of the Veteran's procedural rights, and the evidence 
necessary to substantiate the claims, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims file.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, the claimed conditions are first shown no 
earlier than 1989, which is about 34 years after separation 
from service, and there is no competent and probative 
evidence to show that a right leg disability, or hearing 
loss, is related to the Veteran's service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


